     Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 1 of 20




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


STERLING STEVENS,

                                         Plaintiff,

                v.                                                                9:21-CV-0306
                                                                                  (GLS/ML)

ANDREW CUOMO et al.,

                                         Defendants.


APPEARANCES:

STERLING STEVENS
16-A-2565
Plaintiff, pro se
Clinton Correctional Facility
P.O. Box 2000
Dannemora, NY 12929

GARY L. SHARPE
Senior United States District Judge

                                         DECISION AND ORDER

I.      INTRODUCTION

        Plaintiff Sterling Stevens commenced this action by filing a pro se civil rights complaint

pursuant to 42 U.S.C. § 1983 ("Section 1983"), together with an application for leave to

proceed in forma pauperis. Dkt. No. 1 ("Compl."); Dkt. No. 4 ("IFP Application").1 By

Decision and Order entered on April 29, 2021, plaintif f's IFP Application was granted, but


        1
            Plaintiff filed an initial IFP application with his complaint, which was not properly completed in
accordance with 28 U.S.C. § 1915, Dkt. No. 2, or accompanied by a completed inmate authorization form. By
Order entered on March 19, 2021, this action was administratively closed based on plaintiff's failure to comply
with the filing fee requirement. Dkt. No. 3 ("March 2021 Order"). Thereafter, plaintiff filed the IFP Application
and a completed inmate authorization form, and the Clerk was directed to reopen this action and restore it to the
Court's active docket. Dkt. Nos. 4, 5, 6.
      Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 2 of 20



following review of the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C.

§ 1915A(b), this Court found that it was subject to dismissal for failure to state a claim upon

which relief may be granted. Dkt. No. 7 ("April 2021 Order"). In light of his pro se status,

plaintiff was afforded an opportunity to submit an amended complaint. Id. at 23-24.

       Presently before the Court is plaintiff's amended complaint and motion for class

certification and appointment of counsel. Dkt. No. 9 ("Am. Compl."); Dkt. No. 10 ("Motion for

Class Certification and Counsel").

II.    SUFFICIENCY OF THE AMENDED COMPLAINT

       A.     The Complaint and April 2021 Order

       In his original complaint, plaintiff asserted claims against various state officials, and

the telephone services provider for the New York State Department of Corrections and

Community Supervision (DOCCS), identified as JPay Services, based on allegations that

inadequate measures were taken at Clinton Correctional Facility between March, 2020 and

January, 2021, to prevent the spread of the coronavirus (hereinafter "COVID-19") and ensure

a healthy living environment for infected inmates. See generally Compl.

       The complaint was construed to assert the following claims against the named

defendants in their individual and official capacities: (1) Eighth Amendment conditions-of-

confinement claims against New York Governor Andrew Cuomo and DOCCS Commissioner

Anthony J. Annucci based on plaintiff's living conditions in general population between

March, 2020 and January, 2021; (2) Fourteenth Amendment due process claims against

Cuomo and Annucci based on plaintiff's living conditions in general population between

March, 2020 and January, 2021; (3) an Eighth Amendment conditions-of-confinement claim

against JPay Services based on the company's failure to expand the "Wi-Fi system" at

                                                 2
     Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 3 of 20



Clinton Correctional Facility to include general population inmates; (4) Fourteenth

Amendment due process and equal protection claims against JPay Services based on the

company's failure to expand the "Wi-Fi system" at Clinton Correctional Facility to include

general population inmates; (5) Eighth Amendment conditions-of-confinement claims against

Clinton Correctional Facility Superintendent Earl Bell and Deputy Superintendent of Health

Services T. Harrigan based on plaintiff's living conditions during his confinement in the facility

hospital; and (6) Fourteenth Amendment due process claims against Bell and Harrigan

based on plaintiff's living conditions during his confinement in the facility hospital. See April

2021 Order at 8-9.

        Following review of the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28

U.S.C. § 1915A(b), plaintiff's official capacity claims were dismissed with prejudice, and his

remaining Section 1983 claims were dismissed without prejudice for failure to state a claim

upon which relief may be granted. See April 2021 Order at 11-23. 2

        B.      Review of the Amended Complaint

        Because plaintiff is proceeding in forma pauperis and is an inmate suing one or more

government employees, his amended complaint must be reviewed in accordance with 28

U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b). The legal standard governing the review

of a pleading pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) w as

discussed at length in the April 2021 Order and it will not be restated in this Decision and

Order. See April 2021 Order at 2-4.


        2
          The complaint requested monetary damages and declaratory relief, as well as class certification and
appointment of counsel. Compl., ¶¶ 64-68. Insofar as plaintiff sought class certification, his request was denied
because it was not made through a proper motion, and did not satisfy the requirements of Rule 23 of the Federal
Rules of Civil Procedure. See April 2021 Order at 10-11. As a result, the Court considered the action as one
brought by plaintiff only in his individual capacity. Id. at 11.

                                                       3
     Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 4 of 20



       As with the original complaint, plaintiff's amended complaint alleges wrongdoing

associated with the living conditions at Clinton Correctional Facility. See generally Am.

Compl. The allegations in the amended complaint are materially similar to the allegations in

the original complaint, with a few limited exceptions.

       First, the amended complaint now names Securus Technologies, Inc. as a defendant

in place of JPay Services. Compare Compl., with Am. Compl.

       Second, the amended complaint names the following new individuals as defendants:

(1) Carl J. Koenigsmann, Commissioner of Health for DOCCS; (2) Daniel Martuscello, III,

Commissioner of Administration for DOCCS; and (3) Robert E. Pickens, President of

Securus. Am. Compl. at 1-3.

       Third, the amended complaint includes new allegations regarding (1) the involvement

by Albany officials in the management and operation of Clinton Correctional Facility following

the prison escape that occurred in 2015, (2) the contractual arrang ement between Securus

and DOCCS, and contemplated scope services, (3) the setup and day-to-day management

of Clinton Correctional Facility between March, 2020 and January, 2021, including the

scenarios in which inmates were not socially distanced from other people during this time, (4)

plaintiff's inability to receive the vaccine when it was first available, and (5) the conditions in

the Isolation Unit of the facility hospital while plaintiff was confined there. See generally Am.

Compl.

       Liberally construed, the amended complaint asserts the following claims: (1) Eighth

Amendment conditions-of-confinement claims against Pickens and Securus based on

plaintiff's lack of access to the secure Wi-Fi network between March, 2020 and January,

2021; (2) Fourteenth Amendment due process claims against Pickens and Securus based on

                                                  4
     Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 5 of 20



plaintiff's lack of access to the secure Wi-Fi network between March, 2020 and January,

2021; (3) Fourteenth Amendment equal protection claims against Cuomo, Annucci,

Martuscello, Pickens, and Securus based on treating general population inmates at Clinton

Correctional Facility differently than inmates at that facility who were confined in the special

housing unit (SHU) with respect to access to tablet devices; (4) Eighth Amendment

conditions-of-confinement claims against Cuomo and Annucci based on their failure to take

adequate steps to control the spread of COVID-19; (5) Fourteenth Amendment due process

claims against Cuomo and Annucci based on their failure to take adequate steps to control

the spread of COVID-19; (6) Fourteenth Amendment equal protection and due process

claims against Cuomo, Annucci, and Koenigsmann based on failing to include plaintiff and

other inmates in the Phase I rollout of the COVID-19 vaccine; (7) Eighth Amendment

conditions-of-confinement claims against Bell and Harrigan based on plaintiff's living

conditions during his confinement in the facility hospital; and (8) Fourteenth Amendment due

process claims against Bell and Harrigan based on plaintiff's living conditions during his

confinement in the facility hospital.

       The amended complaint seeks monetary damages and injunctive and declaratory

relief. Am. Compl. ¶¶ 94-98. For a more complete statement of plaintiff's claims, reference

is made to the amended complaint.

       C.     Analysis

              1. Claims Against Securus and Pickens

       As noted in the April 2021 Order, Section 1983 requires "that the alleged deprivation

[be] committed by a person acting under color of state law." West v. Atkins, 487 U.S. 42, 48

(1988).

                                                5
     Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 6 of 20



       Securus is not a state agency, but rather a private corporation that allegedly contracts

with DOCCS to provide telephone and other telecommunications services to correctional

facilities. Am. Compl. ¶ 9. Pickens, as the President of Securus, is not a state employee.

Plaintiff nonetheless asserts Section 1983 claims against Securus and Pickens based on the

company's failure to expand the W-Fi network after March, 2020, because the contractual

arrangement between Securus and DOCCS, executed on June 17, 2017, required that

Securus provide "thousands of tablets" to allow inmates to place telephone calls while in their

cell, and Securus installed a secured W i-Fi system for in cell communications prior to the

pandemic, and had the authority to "activate[ ] the Wi-Fi features on the tablets that they

distributed to . . . general population [inmates]" during the pandemic. See Am. Compl. ¶¶ 9-

10, 23.

       As an initial matter, the amended complaint is devoid of any allegations which

plausibly suggest that as a result of the aforementioned contractual arrangement, Securus

(1) was controlled by DOCCS, (2) worked jointly with one or more DOCCS officials to

improperly maintain the telephone and W i-Fi services at Clinton Correctional Facility, (3)

"exercised powers that are traditionally the exclusive prerogative of the State[,]" or (4)

became "entwined with governmental policies" or allowed DOCCS to become "entwined in its

management or control." Grogan v. Blooming Grove Volunteer Ambulance Corps, 768 F.3d

259, 264 (2d Cir. 2014) (identifying the latter two as tests to determine whether the acts of a

private entity are fairly attributable to the state); Brentwood Acad. v. Tenn. Secondary Sch.

Athletic Ass'n, 531 U.S. 288, 296 (2001) ("[A] challenged activity may be state action when it

results from the State's exercise of coercive power, . . . when the State provides significant

encouragement, either overt or covert, . . . or when a private actor operates as a willful

                                                6
     Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 7 of 20




participant in joint activity with the State or its agents[.] . . . We have treated a nominally

private entity as a state actor when it is controlled by an agency of the State, . . . when it has

been delegated a public function by the State, . . . when it is entwined with governmental

policies, or when government is entwined in [its] management or control[.]" (internal quotation

marks and citations omitted)). Furthermore, there can be no doubt that providing individuals

with access to telephone and "Wi-Fi" services are not functions that have been traditionally

performed by governments. The fact that Securus was the exclusive provider of these

services, and allegedly had some discretion regarding the implementation of these services,

does not transform the private contract with DOCCS into a state actor agreement. See

Rendell–Baker v. Kohn, 457 U.S. 830, 841 (1982) ("Acts of . . . private contractors do not

become acts of the government by reason of their significant or even total engagement in

performing public contracts."). Thus, as with the original complaint, the amended complaint

fails to allege sufficient facts from which the Court may plausibly infer that Securus was a

state actor at the time of the events giving rise to plaintiff's claims. See Montgomery v.

Securus Techs., No. 19-CV-0433, 2020 WL 3343000, at *4 (W.D. Ky. June 18, 2020)

(collecting cases holding that "companies providing telephone services to inmates are not

'state actors' within the meaning of Section 1983[,]" and noting that the only time an

exception has been found is when the allegations related to the monitoring of telephone

calls); Smith v. N.Y. City Dep't of Corr., No. 18-CV-7018, 2019 WL 2473524, at *3 (S.D.N.Y.

June 13, 2019) ("Courts have repeatedly found that contracting with a prison to provide

telephone services does not on its own make a private company a state actor."), report and

recommendation adopted by 2019 WL 2866729 (S.D.N.Y. July 3, 2019); Belton v.



                                                  7
     Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 8 of 20




SecurusTech.net, No. 13-CV-4850, 2014 WL 524470, at *6 (E.D.N.Y. Feb. 7, 2014) ("Since

SecurusTech.net is not a state actor, a Section 1983 cla im cannot be stated against it as a

matter of law."); Whitaker v. Director, No. 11-CV-0068, 2013 WL 2318889, at *13, *15 (E.D.

Tex. May 27, 2013) ("[N]either Securus nor its employees are amenable to suit under 42

U.S.C. § 1983" because Securus is not a state actor.).

       Furthermore, even if the Court were to assume, for purposes of this Decision and

Order, that Securus was a state actor during the events giving rise to plaintiff's claims, the

Court has no basis to plausibly infer from the allegations in the amended complaint that this

entity (or its President) had the authority, during the COVID-19 pandemic, to direct its

employees to enter Clinton Correctional Facility and expand spacing between outdoor

telephones, or grant inmates expanded access to the W i-Fi network within the facility. Thus,

plaintiff has also failed to allege any facts which plausibly suggest that Securus, or its

President, were personally involved in the alleged wrongdoing.

       Accordingly, plaintiff's Section 1983 claims against Securus and Pickens are

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to

state a claim upon which relief may be granted.

              2. Official Capacity Claims Against State Actors

       Insofar as plaintiff asserts Section 1983 claims for monetary relief against any of the

named defendants in their official capacities, those claims are dismissed with prejudice for

the reasons set forth in the April 2021 Order. See April 2021 Order at 13-14.

              3. Eighth Amendment Claims

       The legal standard governing an Eighth Amendment conditions-of-confinement claim



                                                8
     Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 9 of 20




was discussed at length in the April 2021 Order, and will not be restated herein. See April

2021 Order at 14-15.

                      (a) Cuomo and Annucci

       Liberally construed, the amended complaint re-asserts Eighth Amendment claims

against defendants Cuomo and Annucci based on the conditions of confinement at Clinton

Correctional Facility in and after March, 2020, which plaintiff alleges were inadequate to

control the spread of COVID-19.

       As with the original complaint, the allegations in the amended complaint make clear

that there were no COVID-19 infections at Clinton Correctional Facility until after visitation

was re-opened in August 2020, because the facility existed in a "double bubble." See Am.

Compl. ¶¶ 33-35. Thus, regardless of whether plaintiff would have preferred the existence of

further protective measures prior to the period between March, 2020 and the date visitation

was re-opened, the Court has no basis to plausibly infer that the facility environment during

this time presented an objectively serious risk of harm to plaintiff. Similarly, in light of the

absence of any COVID-19 infections during this time, the Court has no basis to plausibly

infer that any of the named defendants acted with deliberate indifference to the needs of any

inmate, including plaintiff, during this time.

       With respect to plaintiff's Eighth Amendment claim based on the re-opening of

visitation and management of facility operations thereafter, as with the original complaint, the

amended complaint does not allege that safety measures were altogether eliminated and/or

not followed once visitation was re-opened. In addition, although the amended complaint

alleges that over 200 inmates tested positive for COVID-19 by the time visitation was shut

down again on December 16, 2020, it is unclear what the number of infections were in the

                                                 9
    Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 10 of 20




weeks leading up to this date such that the Court is unable to ev aluate whether there was a

drastic spike in an extremely short period of time, or instead a steady increase in the number

of infected inmates. Furthermore, by plaintiff's own allegations, during the time that visitation

was re-opened, various cell block areas were "shut down" when inmates in those areas

contracted COVID-19, contract tracing was performed in an effort to limit the spread of the

virus, and the non-incarcerated population of Clinton County "reported similar spikes in their

positive cases[.]" See Am. Compl. ¶¶ 39-42. Thus, the Court is hesitant to conclude that the

allegations in the amended complaint are sufficient to plausibly suggest that the overall

environment at Clinton Correctional Facility after visitation was re-opened presented a

substantial risk of serious harm to plaintiff. See, e.g., Valentine v. Collier, 956 F.3d 797, 801

(5th Cir. 2020) (noting that whether prison conditions pose a substantial risk of serious harm

from COVID-19, or any other risk, must be determined "after accounting for the protective

measures [the prison system] has taken"); Harper v. Cuomo, No. 9:21-CV-0019 (LEK/ML),

2021 WL 1821362, at *8 (N.D.N.Y. Mar. 1, 2021) ("[G]iven that COVID-19 can lead to

adverse health consequences quickly, and that Adirondack has seen no deaths or

hospitalization so far, it is hard to conclude that inmates are at an elevated risk of contracting

COVID-19 inside Adirondack relative to the risk they would face in the surrounding

community. That raises serious questions about whether Plaintiffs can satisfy the objective

prong of the Eighth Amendment test. It is hard to say that prisoners are exposed to a risk that

'is not one that today's society chooses to tolerate,' or a risk 'so grave that it violates

contemporary standards of decency,' . . . if the risk inside the facility is no greater than—and

perhaps less than—the risk outside of it." (quoting Helling v. McKinney, 509 U.S. 25, 36

(1993)), report and recommendation adopted by 2021 WL 1540483 (N.D.N.Y. Apr. 20, 2021).

                                                 10
    Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 11 of 20




       However, even assuming that the allegations in the amended complaint are sufficient

for the Court to draw this inference, the Court has no basis to plausibly infer from the facts

alleged that any decisions regarding re-opening visitation, inmate privileges, and day-to-day

management of Clinton Correctional Facility were made out of deliberate indifference to the

well-being of plaintiff or any other inmate. Rather, at most, plaintiff's allegations regarding

the failure of state officials to expand inmate access to "Wi-Fi" services in lieu of re-opening

visitation, or impose greater restrictions on the visitation experience and/or inmate

encounters suggests negligent behavior. Indeed, the extensive number of safety measures

put in place throughout the pandemic, as alleged by plaintiff and evidenced by the

documents attached to his pleading, belie any suggestion that defendants Annucci and

Cuomo (or any other named defendant) "turned the kind of blind eye and deaf ear to a

known problem that would indicate" deliberate indifference. Money v. Pritzker, 453 F. Supp.

3d 1103, 1132 (N.D. Ill. Apr. 10, 2020); see Farmer v. Brennan, 511 U.S. 825, 838 (1994)

(noting that a failure to properly "alleviate a significant risk that [DOCCS officials] should have

perceived but did not, while no cause for commendation, cannot . . . be condemned as the

infliction of [unconstitutional] punishment").

       Accordingly, plaintiff's Eighth Amendment claims against Annucci and Cuomo are

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to

state a claim upon which relief may be granted.

                     (b) Bell and Harrigan

       Plaintiff alleges that he was confined in a four-person dorm for ten days after his

symptoms from COVID-19 dissipated, which was never properly cleaned or sanitized, and

was too small to enable him to exercise. Am. Compl. ¶¶ 58-60. Plaintiff also alleges that he

                                                 11
    Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 12 of 20



was unable to access the recreation area of the facility hospital to send mail, use the

telephones, or exercise during this ten-day period, and lost thirty-six pounds as a result of his

inability to consume mess hall meals, which he had not eaten in several years. Id. ¶¶ 60-61.

According to plaintiff, he was also denied a package containing food items during this time,

and medical staff refused to take his temperature. Id. ¶¶ 62-63.

       Plaintiff contends that defendants Bell and Harrigan, as supervisory officials, were

responsible for his conditions of confinement in the facility hospital after he contracted

COVID-19, and specifically alleges that these officials created "policies" at the facility that

prevented him from being able to obtain the food package sent to him and "use the hospital

isolation day room where the phones were [located.]" Am. Compl. ¶¶ 70, 92.

       As an initial matter, plaintiff's alleged loss of weight did not occur as a result of a

denial of food, but rather as a result of his decision not to consume the food provided to him.

In addition, the amended complaint lacks allegations which plausibly suggest that (1) the

mess hall meals were nutritionally inadequate, or (2) plaintiff's weight loss resulted in him

suffering from serious and urgent medical needs that were ignored. Thus, plaintiff has failed

to allege sufficient facts to satisfy the objective element of his Eighth Amendment claim

insofar as it is based on missed meals and corresponding weight loss. See, e.g., Owens v.

Hinsley, 635 F.3d 950, 955 (7th Cir. 2011) ("[I]f weight loss and temporary discomfort are the

only consequences of refusing to eat, then the inmate's choice to go on a hunger strike

raises no Eighth Amendment concern." (citations omitted)); Green v. Phillips, No.

04-CV-10202, 2006 WL 846272, at *5 (S.D.N.Y. Mar. 31, 2006) (dismissing Eighth

Amendment claim because the plaintiff chose to go on the hunger strike and the symptoms

did not rise to the level of a "sufficiently serious" condition, i.e., "a condition of urgency, one

                                                 12
    Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 13 of 20



that may produce death, degeneration, or extreme pain" and were to be expected by

someone who does not eat).

       Moreover, the amended complaint lacks any allegations which plausibly suggest that

either defendant Harrigan or defendant Bell were aware that plaintiff had difficulty consuming

mess hall meals, and nonetheless took steps to prevent plaintiff from obtaining a package

containing shipped foods. Thus, plaintiff has also failed to allege sufficient facts to satisfy the

subjective element of his Eighth Amendment claim insofar as it is based on missed meals

and corresponding weight loss.

       Insofar as plaintiff alleges that he was unable to exercise for ten days, the amended

complaint lacks any allegations which plausibly suggest that before contracting COVID-19,

plaintiff regularly exercised, and/or that after his symptoms improved, he felt capable of

physical exercise -- despite his weight loss -- such that the Court may infer that this relatively

brief confinement in the four-person dorm denied him of his basic human need to exercise.

See McCray v. Lee, 963 F.3d 110, 117-18 (2d Cir. 2020) (noting that "deprivations of

physical exercise for short periods will not rise to constitutional dimension"); Williams v.

Goord, 142 F. Supp. 2d 416, 425 (S.D.N.Y. 2001) ("[N]ot every deprivation of exercise

amounts to a constitutional violation. Rather, a plaintiff must show that he was denied all

meaningful exercise for a substantial period of time."); Davidson v. Coughlin, 968 F. Supp.

121, 131 (S.D.N.Y. 1997) (finding that the denial of "all outdoor exercise" for "fourteen days

in a row" does not "implicate Eighth Amendment concerns"). In any event, the amended

complaint fails to allege facts which plausibly suggest that plaintiff was denied access to the

recreation area of the hospital out of deliberate indifference to his ability to exercise. Rather,

the allegations in the amended complaint plausibly suggest that inmates were not given

                                                13
    Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 14 of 20



access to the recreation area of the hospital when COVID-19 was "spread[ing] like wild fire"

through the facility, Am. Compl. ¶ 40, in an effort to limit the spread of the virus. Thus,

plaintiff has failed to allege sufficient facts to satisfy the subjective element of his Eighth

Amendment claim insofar as it is based on a denial of exercise opportunities.

       Lastly, insofar as plaintiff alleges that he was unable to use the telephone or mail

services to communicate with his family, and was confined in an unclean dorm area, there

can be no doubt that social interaction and sanitation are basic hum an needs. However, in

this case, the alleged deprivations were relatively brief.

       Furthermore, the allegations in the amended complaint plausibly suggest that inmates

were not given access to the recreation area of the hospital, and inmate porters were

prohibited from entering isolation rooms, in an effort to limit the spread of COVID-19. In

addition, while it appears that plaintiff did not receive adequate cleaning supplies while in the

four-person dorm as a result of a shortage of these supplies, see Am. Compl. ¶¶ 62, 92,

insofar as these supplies may have been available, the amended complaint is devoid of any

allegations which plausibly suggest that either defendant Harrigan or defendant Bell were

aware that they were not provided to plaintiff. Thus, plaintiff has failed to allege sufficient

facts to satisfy the subjective element of his Eighth Amendment claim against defendants

Harrigan and Bell insofar as it is based on a temporary denial of access to the telephone or

mail, and an unclean living environment.

       Accordingly, plaintiff's Eighth Amendment claims against defendants Bell and Harrigan

are dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to

state a claim upon which relief may be granted.

              4. Fourteenth Amendment Due Process Claims

                                                 14
    Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 15 of 20



       To successfully state a claim under Section 1983 for denial of due process, a plaintiff

must establish both the existence of a protected liberty or property interest, and that he or

she was deprived of that interest without being afforded sufficient process. Shakur v. Selsky,

391 F.3d 106, 118 (2d Cir. 2004) (citing Ky. Dep't of Corrs. v. Thompson, 490 U.S. 454, 460

(1989)). However, "[t]he Fourteenth Amendment guarantees 'more than fair process'; it

'cover[s] a substantive sphere as well, barring certain government actions regardless of the

fairness of the procedures used to implement them.'" Hurd v. Fredenburgh, 984 F.3d 1075,

1087 (2d Cir. 2021) (quoting County of Sacramento v. Lewis, 523 U.S. 833, 840 (1998)

(internal quotation marks and citations omitted)). "Substantive due process rights safeguard

persons against the government's exercise of power without any reasonable justification in

the service of a legitimate governmental objective." Southerland v. City of New York, 680

F.3d 127, 151 (2d Cir. 2012) (internal quotation marks and citation omitted). To be

actionable, "[t]he interference with the plaintiff's protected right must be so shocking,

arbitrary, and egregious that the Due Process Clause would not countenance it even were it

accompanied by full procedural protection." Id. at 152 (internal quotation marks and citation

omitted).

                     (a) Substantive Due Process

       As noted in the April 2021 Order, "[b]ecause of a general reluctance 'to expand the

concept of substantive due process,' '[w]here a particular Amendment provides an explicit

textual source of constitutional protection against a particular sort of government behavior,

that Amendment, not the more generalized notion of substantive due process, must be the

guide for analyzing these claims.'" See April 2021 Order at 19 (quoting County of

Sacramento, 523 U.S. at 842 (internal citations and quotation marks omitted)).

                                               15
    Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 16 of 20



       In this case, the Eighth Amendment protects inmates against unconstitutional

conditions of confinement. Thus, as noted in the April 2021 Order, insofar as plaintiff has

attempted to assert Fourteenth Amendment substantive due process claims against various

officials based on the conditions of his confinement at Clinton Correctional Facility in and

after March, 2020, those claims are subsumed by plaintiff's related Eighth Amendment

claims, and are therefore dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C.

§ 1915A(b) for failure to state a claim upon which relief may be granted. See April 2021

Order at 19-20 (collecting cases). The amended complaint is also devoid of any allegations

which plausibly suggest that any named defendant made decisions regarding day-to-day

management and operations at Clinton Correctional Facility in and after March 2020 that was

so outrageously arbitrary as to constitute a gross abuse of governmental authority.

       Insofar as the amended complaint may be construed to assert a substantive due

process claim based on failing to include plaintiff (and other inmates) in the Phase I rollout of

the COVID-19 vaccine, plaintiff does not have a liberty interest in obtaining a vaccine.

Moreover, the amended complaint is devoid of any allegations which plausibly suggest that

the eligibility list for the Phase I rollout of the COVID-19 vaccine was decided in a manner

that was so outrageously arbitrary as to constitute a gross abuse of governmental authority.

       Accordingly, plaintiff's Fourteenth Amendment substantive due process claims are

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to

state a claim upon which relief may be granted.

                     (b) Procedural Due Process

       Insofar as plaintiff may have intended to re-assert procedural due process claims

based on the conditions of his confinement leading up to his placement in the facility

                                               16
    Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 17 of 20



hospital, and the conditions of his confinement in the facility hospital, such claim are

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or the reasons

set forth in the April 2021 Order. See April 2021 Order at 20-23; see also Arce v. Walker,

139 F.3d 329, 335 (2d Cir. 1998) (holding that the conditions of an inmate's eighteen-day

administrative segregation did not invoke a liberty interest where the inmate argued that the

atypical conditions he faced included denial of exercise and access to communal meals and

communal religious services).

              5. Fourteenth Amendment Equal Protection Claims

       The Equal Protection Clause requires that the government treat all similarly situated

people alike. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985).

Specifically, the Equal Protection Clause "bars the government from selective adverse

treatment of individuals compared with other similarly situated individuals if 'such selective

treatment was based on impermissible considerations such as race, religion, intent to inhibit

or punish the exercise of constitutional rights, or malicious or bad faith intent to injure a

person.'" Bizzarro v. Miranda, 394 F.3d 82, 86 (2d Cir. 2005) (quoting LeClair v. Saunders,

627 F.2d 606, 609-10 (2d Cir. 1980)). To state a viable claim for denial of equal protection, a

plaintiff generally must allege "purposeful discrimination . . . directed at an identifiable or

suspect class." Giano v. Senkowski, 54 F.3d 1050, 1057 (2d Cir. 1995). In the alternativ e,

under a "class of one" theory, plaintiff must allege that he has been intentionally treated

differently from others similarly situated, with no rational basis for the difference in treatment.

Village of Willowbrook v. Olech, 528 U.S. 562, 564 (2000); DeMuria v. Hawkes, 328 F.3d

704, 706 (2d Cir. 2003).

       Liberally construed, the amended complaint alleges that plaintiff and other similarly

                                                 17
    Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 18 of 20



situated inmates were treated differently than non-incarcerated people who were included in

the Phase I rollout of the COVID-19 vaccine. The amended complaint also alleges that

plaintiff and other similarly situated inmates were treated differently than inmates at Clinton

Correctional Facility who were confined in the SHU and allowed expanded access to tablet

devices and the "Wi-Fi" network.

                     (a) COVID-19 Vaccine

       Insofar as plaintiff has attempted to assert an equal protection claim based on not

being included in the Phase I rollout of the COVID-19 vaccine, he is not similarly situated to

non-incarcerated people, and is not a member of a suspect or quasi-suspect class as a result

of his incarceration status. See Myers v. County of Orange, 157 F.3d 66, 75 (2d Cir. 1998)

(identifying suspect or quasi-suspect classes to include "race, religion, gender, alienage,

[and] national origin"); Thompson v. Carlsen, No. 08-CV-0965, 2010 WL 3584409, at *12

(N.D.N.Y. Aug. 16, 2010) ("'[F]elons do not constitute a suspect class' for the purposes of the

Equal Protection Clause." (quoting Dallara v. Sinnott, No. 98-CV-3472, 2006 WL 1582159, at

*2 (E.D.N.Y. June 5, 2006)), report and recommendation adopted by 2010 WL 3584396

(N.D.N.Y. Sept. 7, 2010). Moreover, the amended complaint lacks any allegations which

plausibly suggest that one or more of the named defendants had a discriminatory motive in

excluding plaintiff from the Phase I eligibility list for the COVID-19 vaccine. In addition, there

is unquestionably a rational basis for contemplating logistics, public health, and scope of risk

when determining the aforementioned eligibility list.

       For all of these reasons, plaintiff's equal protection claim based on government

officials not including him (and other similarly situated incarcerated people) in the Phase I

eligibility list for the COVID-19 vaccine is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)

                                                18
       Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 19 of 20



and 28 U.S.C. § 1915A(b) for failure to state a claim upon which relief may be granted.

                       (b) Expanded Access to Tablets and "Wi-Fi" Network

         Insofar as plaintiff has attempted to assert an equal protection claim based on not

being given the same access to his in-cell tablet and the "Wi-Fi" network as inmates housed

in the SHU, general population inmates are not similarly situated to SHU inmates. In

addition, the amended complaint is devoid of any allegations which plausibly suggest that

either (1) the difference in treatment between inmates housed in the general population and

inmates housed in the SHU was motivated by a desire to discriminate against a non-

homogeneous group of inmates in general population, or (2) prison administrators did not

have a rational basis for treating inmates housed in the general population -- who do not face

restrictions regarding access to the prison yard telephones or visitations -- differently than

inmates housed in the SHU.

         For all of these reasons, plaintiff's equal protection claim based on not being given the

same access to his in-cell tablet and the "Wi-Fi" network as inmates housed in the SHU is

dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to

state a claim upon which relief may be granted.

III.     MOTION FOR CLASS CERTIFICATION AND COUNSEL

         In light of the Court's dismissal of each of the Section 1983 claims articulated in the

amended complaint, plaintiff's Motion for Class Certification and Counsel is denied as moot.

IV.      CONCLUSION

         WHEREFORE, it is hereby

         ORDERED that this action alleging federal claims under Section 1983 is DISMISSED

pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b) f or failure to state a claim

                                                 19
    Case 9:21-cv-00306-GLS-ML Document 12 Filed 07/27/21 Page 20 of 20



upon which relief may be granted. The Clerk is directed to terminate each of the defendants

and close this case; and it is further

       ORDERED that plaintiff's Motion for Class Certification and Counsel (Dkt. No. 10) is

DENIED as moot; and it is further

       ORDERED that the Clerk serve a copy of this Decision and Order on plaintiff.

IT IS SO ORDERED.

July 27, 2021
Albany, New York




                                             20
